DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-19, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Specifically, while applicant’s apparent critical inventive concept of independent claim 16 lies within the requirement that “the ratio of the distance between two neighboring ledges and the height of the ledges is in the range of 1 to 10”, neither the claims nor the originally filed specification or drawings provide any basis for determining or as the height (depth) of the ledge in the (horizontal) direction projecting away from the structure (110.0).  Since applicant has failed to clearly define the “height of the ledges”, it is unclear as to whether or not, the inventor, at the time the application was filed, had possession of the claimed invention.  Reference is made to paragraphs 3 and 4 of page 5 of the specification, as well as to the drawings, specifically Figure 1, which illustrates the ledges (120.0), but fails to define the “height of a ledge”.  This rejection statement applies as well to dependent claim 31, which states, “the ratio of the distance between two neighboring ledges and the height of the ledges is in the range of 3 to 7”
Further, with regard to dependent claims 17-19, these claims rely upon “the direction of the ledges”, which has also not been defined within the claims or the originally filed specification or drawings.  Similar to the “height of the ledges”, the Examiner’s position is that the “direction of the ledges”, with reference to application Figure 1, could reasonably be defined “along the longitudinal direction of the ledges” (into the paper of Figure 1), or as the depth of the ledge in the (horizontal) direction projecting away from the structure (110.0).  Since applicant has failed to clearly define the “direction of the ledges”, it is unclear as to whether or not, the inventor, at the time the application was filed, had possession of the claimed invention.  Reference is made to at least Figure 1 of the application, in which the “direction of the ledges” could have easily been defined, but were not.  While the fluid flow direction through the various 
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 16-23, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is vague and indefinite because the ledge height or the manner of determining the ledge height is not clearly defined and as such the ratio of distance between neighboring ledges and the height of the ledges cannot be clearly understood.  Also, in claim 16, “the distance between two neighboring ledges”, “the height of the ledges” and “the second end” lack antecedent basis.
Claim 17 is vague and indefinite because the direction of the ledges or the manner of determining the direction of the ledges is not clearly defined and as such it is not clear as to what applicant intends to claim with respect to “the second fluid can flow in a second direction, which crosses the direction of the ledges”.  Also, in claim 17, “the direction of the ledges”, lacks antecedent basis.
Claim 19 is vague and indefinite for the same reason as claim 17, since it also relies upon an undefined ledge direction.

Claim 31 is vague and indefinite because the ledge height or the manner of determining the ledge height is not clearly defined and as such the ratio of distance between neighboring ledges and the height of the ledges cannot be clearly understood.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 16-19, 21-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manteufel taken together with Raybon.
Manteufel (Abstract; Figs. 1 and 9; col. 1, lines 21-33; col. 2, lines 37-47, 61-68; col. 3, lines 39-40, 52-53, 56-58, 62-63; col. 5, lines 52-56; col. 7, lines 56-59; col. 9, line 66 through col. 10, line 4) discloses a gas-liquid countercurrent contactor useable as a gas scrubber, the contactor comprising an open pored, porous structure (1, 2, 3, 4) that can have a pore diameter of 1 mm (see col. 7, lines 56-59), with spaced apart ledges (27 in Fig. 9; col. 3, lines 62-63; col. 9, line 68 through col. 10, line 4) that may be impermeable for interrupting the flow of the ascending gas streams moving upwardly through the device.  The contact zones defined by the open areas between the porous structure (1,2,3,4) and the impermeable ledges (5, 27), designed to conduct upwardly flowing gas streams, do not comprise pores and/or capillaries, but are instead open areas that allow contact between the phases.  The structure and ledge combination 
Raybon (Figs. 3, 5, 6, and 11-15) teach a gas-liquid contactor similar to that of Manteufel, wherein there is a liquid distributor (50) at the top of the contactor section and a liquid collector at the bottom of the contactor section (see Fig. 3) to avoid losses of process liquid during transport to and from the contactor device.  Raybon also discloses spaced apart ledges (28,40) spaced vertically along the structure (26) of the contactor with the ratio of distance between the ledges to the height of the ledges (measured normal to the structure 26) being in the claimed ranges as set forth by applicant’s claims 16 and 31 (see Fig. 6 of Raybon).  Also as can be seen in Figure 6 of Raybon, the ascending gas flow clearly swirls around the ledges thereof to provide for local concurrent flow with the liquid passing downwardly through the device.  It would have been obvious for an artisan at the time of the filing of the application to space the .
Allowable Subject Matter
8.	Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.  With regard to applicant’s arguments directed to the rejection of the claims under 35 USC 112(a), such are not persuasive for at least the following reasons.
Regarding applicant’s citation of MPEP 2163, it is stated that “Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that set forth the claimed invention.”  In this case, applicant uses words and figures to describe the claimed invention.  However, as stated in the 112(a) rejection statement above, applicant fails to clearly define “the height of the ledges” and “the direction of the ledges”, as relied upon in the claims to define the claimed invention.  As stated in the rejection statement of the previous Office action, and repeated herein, the Examiner sets forth two viable manners by which applicant could have defined the “height” or “direction” of the ledges.  While applicant acknowledges (at page 10, second paragraph of the amendment filed 8-12-21, in the remarks section of the amendment) that the “height of a ledge is its horizontal extent, which is called “depth” on pages 5 and 6 of the Office action.”  And that, “the same analysis can be applied for the term “direction of the ledges”, such acknowledgement of the Examiner’s suggested means of describing the invention, is not the same as setting forth an adequate disclosure of the 
With regard to applicant’s arguments directed to the prior art rejection, the instant claims are not nearly as narrow as argued by applicant, in view of the fact that applicant essentially argues for the patentability of independent claim 16, which as discussed at 
With regard to the argument that Manteufel fails to disclose that the contact zone thereof does not comprise pores or capillaries having a specific mean diameter, as stated above in the rejection statement, the “contact zone” between the vertical elements (1,2,3,4) and spacers (5) of Manteufel are clearly empty and thus do not comprise pores or capillaries having a specific mean diameter.  The impermeable spacer elements (5,27) of Manteufel clearly interrupt the flow of both phases passing through the reference device, causing deflection of the two fluids therein into curved paths through the device.  Raybon teaches forming interrupting structures that are curved so as to cause swirling of the two fluids passing therethrough, thus improving contact between the phases due to the turbulent flows caused by the interrupting structures.  There is clear motivation to modify the shape of the “flow interrupting” spacer elements of Manteufel, in view of Raybon, to create turbulent flow regimes that would improve contact between the phases.  Applicant’s claims are not limited to gas/liquid contact, not limited to counter-current or cross-current flows, and are not limited to contact between fluids at a boundary layer, as suggested in the specification of the instant application.  It is noted that only dependent claim 29 speaks to any sort of swirling flow to produce localized concurrent flows, which are clearly suggested by Raybon as a means to improve contact efficiency within the device by creating swirling flows.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.S.B/11-20-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776